Execution Version

--------------------------------------------------------------------------------

Guaranty

 

Guaranty, dated as of February 21, 2018 by Summer Energy Holdings, Inc., a
Nevada corporation (the “Guarantor”), in favor of EDF Energy Services, LLC, a
Delaware limited liability company (the “Counterparty”).

 

1.  Guaranty. In connection with that certain ISDA Master Agreement, dated as of
February 21, 2018, and Schedule thereto and Credit Support Annex thereto, by and
between Summer Energy Northeast, LLC (“Obligor”), a Texas limited liability
company and a wholly-owned subsidiary of the Guarantor, and the Counterparty
(the “ISDA Agreement”), the Guarantor hereby unconditionally and irrevocably
guaranties to the Counterparty, its successors and assigns the prompt payment
when due, subject to any applicable grace period under the ISDA Agreement, of
all present and future obligations and liabilities of all kinds of Obligor to
the Counterparty arising out of the ISDA Agreement and any Credit Support
Document of Obligor in respect thereof (collectively, the “Obligations”).
 Capitalized terms used and not otherwise defined in this Guaranty shall have in
this Guaranty the respective meanings provided for them in the ISDA Agreement.

 

2.  Absolute Guaranty.  The Guarantor’s obligations hereunder shall not be
affected by the genuineness, validity or enforceability of the Obligations or
any instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might vary the risk of the
Guarantor or otherwise constitute a defense to this Guaranty.  Further, the
Guarantor shall not be discharged, nor shall its liability be affected, by any
other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a guarantor.  The Counterparty makes no representation
or warranty in respect of any such circumstance and has no duty or
responsibility whatsoever to the Guarantor in respect of the management and
maintenance of the Obligations or any collateral therefor.  The Counterparty
shall not be obligated to file any claim relating to the Obligations in the
event that Obligor becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Counterparty so to file shall not affect the
Guarantor’s obligations hereunder.  This Guaranty constitutes a guaranty of
payment when due and not of collection.  In the event that any payment by
Obligor or the Guarantor in respect of any Obligations is rescinded or must
otherwise be returned for any reason whatsoever, the Guarantor shall remain
liable hereunder in respect of such Obligations as if such payment had not been
made.

 

3.  Consents, Waivers and Renewals.  The Guarantor agrees that the Counterparty
may at any time and from time to time, either before or after the maturity
thereof, without notice to or further consent of the Guarantor, extend the time
of payment of, exchange or surrender any collateral for, or renew any of the
Obligations, and may also make any agreement with Obligor or with any other
party to or person liable on any of the Obligations, or interested therein, for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms thereof or of any
agreement between the Counterparty and Obligor or any such other party or
person, without in any way impairing or affecting this Guaranty.  The Guarantor
agrees that the Counterparty may resort to the Guarantor for payment

--------------------------------------------------------------------------------

-1- 

 

4851-6916-4380

 

DB1/ 95710570.4

--------------------------------------------------------------------------------

of any of the Obligations, whether or not the Counterparty shall have resorted
to any collateral security, or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the Obligations.

 

4.  Expenses.  The Guarantor agrees to pay on demand all out-of-pocket expenses,
including without limitation the reasonable fees and disbursements of
Counterparty’s counsel, in any way relating to the enforcement or protection of
the rights of the Counterparty hereunder; provided, that the Guarantor shall not
be liable for any expenses of the Counterparty if no payment under this Guaranty
is due.

 

5.  Subrogation.  The Guarantor shall not exercise any rights which it may
acquire by way of subrogation in consequence of its payment of any of the
Obligations until all the Obligations shall have been indefeasibly paid in full.
 If any amount shall be paid to the Guarantor in violation of the preceding
sentence, such amount shall be held in trust for the benefit of the Counterparty
and shall forthwith be paid to the Counterparty  to be credited and applied to
the Obligations, whether matured or unmatured.  Subject to the foregoing, upon
payment of all the Obligations, the Guarantor shall be subrogated to the rights
of the Counterparty against Obligor, and the Counterparty agrees to take at the
Guarantor’s expense such steps as the Guarantor may reasonably request to
implement such subrogation.

 

6.  Continuing Guaranty.  This Guaranty is absolute and unconditional and shall
remain in full force and effect and be binding upon the Guarantor, its
successors and assigns until all the Obligations have been satisfied in full.
 If any of the present or future Obligations are guaranteed by persons,
partnerships or corporations in addition to the Guarantor, the death, release or
discharge, in whole or in part, or the bankruptcy, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of the
Guarantor under this Guaranty.

 

7.  No Waiver; Cumulative Rights.  No failure on the part of the Counterparty to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Counterparty of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power.  Each and every right, remedy and
power hereby granted to the Counterparty or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Counterparty from time to time.

 

8.  Waiver of Notice.  The undersigned waives notice of the acceptance of this
Guaranty, presentment to or demand of payment from anyone whomsoever liable upon
any of the Obligations, presentment, promptness, diligence, order, notice of
nonpayment by Obligor, demand, notice of dishonor, protest, notice of any sale
of collateral security and all other notices whatsoever.

 

9.  Representations and Warranties.

--------------------------------------------------------------------------------

-2- 

 

4851-6916-4380

 

DB1/ 95710570.4

--------------------------------------------------------------------------------

(a)The Guarantor is a Nevada corporation duly organized, validly existing and in
good standing under the laws of Nevada and has full corporate power to execute,
deliver and perform this Guaranty. 

 

(b)The execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of the Guarantor’s articles of incorporation or by-laws, as amended to
date, or any law, regulation, rule, decree, order, judgment or contractual
restriction binding on the Guarantor or its assets. 

 

(c) All consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Guaranty
have been obtained and remain in full force and effect and all conditions
thereof have been duly complied with, and no other action by, and no notice to
or filing with, any governmental authority or regulatory body is required in
connection with the execution, delivery or performance of this Guaranty. 

 

(d) This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles. 

 

10.  Assignment.  Neither the Guarantor nor the Counterparty may assign its
rights or interests or delegate its obligations hereunder to any other person
without the prior written consent of the Guarantor or the Counterparty, as the
case may be; provided, however, that the Counterparty may assign its rights,
interests and obligations hereunder to an assignee or transferee to which it has
transferred its interests and obligations under the ISDA Agreement pursuant to
Section 6(b) or Section 7 thereof.

 

11.  Governing Law and Jurisdiction.  (a) THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SUCH STATE, WITHOUT REFERENCE TO
CHOICE OF LAW DOCTRINE.

 

(b)  With respect to any suit, action or proceedings relating to this Guaranty
(“Proceedings”), the Guarantor irrevocably: 

 

(i) submits to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City; and 

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such  

--------------------------------------------------------------------------------

-3- 

 

4851-6916-4380

 

DB1/ 95710570.4

--------------------------------------------------------------------------------

Proceedings, that such court does not have any jurisdiction over Guarantor.

 

Nothing in this Guaranty precludes Counterparty from bringing Proceedings in any
other jurisdiction nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction. 

 

(c)  The Guarantor irrevocably consents to service of process given in the
manner provided for notices in Section 13 of this Guaranty.  Nothing in this
Guaranty will affect the right of the Counterparty to serve process in any other
manner permitted by law. 

 

12.  Taxes.    Any and all payments by the Guarantor hereunder shall be made
without deduction or withholding for any taxes, except as required by applicable
law.  If any applicable law requires the deduction or withholding of any tax
from any such payment, then the Guarantor shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant governmental authority in accordance with applicable
law, and the sum paid by Guarantor to Counterparty shall be increased as
necessary so that after such deduction or withholding has been made Counterparty
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.  

 

13.  Notices.  Any notice or other communication to Guarantor in respect of this
Guaranty may be given in any manner set forth below to the address or number or
in accordance with the electronic messaging system details provided below and
will be deemed effective as indicated:

 

(i)if in writing and delivered in person or by courier, on the date it is
delivered; 

 

(ii)if sent by facsimile transmission, on the date that transmission is received
by a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine); 

 

(iii)if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or 

 

(iv)if sent by electronic messaging system, on the date that electronic message
is received, 

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a business day or that communication is delivered (or
attempted) or received, as applicable, after the close of business of Guarantor
on a business day, in which case that communication shall be deemed given and
effective on the first following day that is a business day.

--------------------------------------------------------------------------------

-4- 

 

4851-6916-4380

 

DB1/ 95710570.4

--------------------------------------------------------------------------------

For purposes of this Guaranty, notices to the Guarantor shall be sent to:

 

Summer Energy Holdings, Inc.

5847 San Felipe Street #33700

Houston, Texas 77057

Telephone: 713-375-2793

Facsimile: 713-481-8470

Attn: Chief Financial Officer

 

 

With a copy to:

 

Kirton McConkie PC 

Attn: Alexander N. Pearson 

50 E. South Temple, Suite 400 

Salt Lake City, UT 84111 

Telephone: 801-328-3600 

Facsimile: 801-212-2006 

E-mail: apearson@kmclaw.com 

--------------------------------------------------------------------------------

-5- 

 

4851-6916-4380

 

DB1/ 95710570.4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty on the date first
set forth above. 

 

SUMMER ENERGY HOLDINGS, INC.

 

 

By:      /s/ Neil Leibman

Name: Neil Leibman

Title:  CEO

--------------------------------------------------------------------------------

-6- 

 

4851-6916-4380

 

DB1/ 95710570.4

 